Citation Nr: 1549032	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  13-26 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina



THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.  



REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs



ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from November 1976 to November 1979 and from November 1982 to October 1985.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Nashville, Tennessee, Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, continued a 0 percent rating for bilateral hearing loss.  The Veteran's record is now in the jurisdiction of the Columbia, South Carolina RO.  In May 2015 the case was remanded (by a Veterans Law Judge other than the undersigned) for additional development.  The case is now assigned to the undersigned.  


FINDING OF FACT

At no time under consideration is the Veteran's hearing acuity shown to have been worse than Level III in the right ear or Level II in the left ear.  


CONCLUSION OF LAW

A compensable rating for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014) 38 C.F.R. §§ 4.85, Diagnostic Code (Code) 6100, 4.86 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  By correspondence in December 2011, VA notified the Veteran of the information needed to substantiate his claim, the information that he was responsible for providing, and the evidence that VA would attempt to obtain, as well as notice of how VA assigns disability ratings and effective dates of awards.  

The Veteran's service treatment records (STRs), pertinent postservice treatment records, and Social Security Administration (SSA) records have been secured.  He was afforded a VA examination in March 2013.  The Board finds the report of that examination adequate for rating purposes as it notes all findings needed to adjudicate the claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record, as it stands, includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The appropriate evaluation for hearing impairment is determined under the criteria in 38 C.F.R. §§ 4.85, 4.86.  

The Rating Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based on testing (by a state-licensed audiologist) including puretone thresholds and speech discrimination (Maryland CNC test).  Where the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or there is an exceptional pattern of hearing impairment (as defined in 38 C.F.R. § 4.86) the rating may be based solely on puretone threshold testing (under Table VIA).  One exceptional pattern of hearing impairment occurs when the puretone thresholds in each of the four frequencies (1,000, 2,000, 3,000, and 4,000 Hertz (Hz)) are 55 decibels or greater.  Another occurs when the puretone threshold at 1000 Hz is 30 decibels or less, and the threshold at 2000 Hz is 70 decibels or more.  See 38 C.F.R. § 4.86(a)(b).  Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment of each ear.  See 38 C.F.R. § 4.85.  

Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

The Board has reviewed the Veteran's entire record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings may be assigned for distinct periods of time when varying levels of disability are shown.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Veteran's claim for an increased rating for his bilateral hearing loss was received on December 7, 2011.  

An August 2012 VA audiological evaluation did not include speech recognition (by Maryland CNC word list) testing.  Puretone audiometry revealed that puretone thresholds, in decibels, were:
      
Hertz

1000
2000
3000
4000
Average
Right
30
50
75
75
57.5
Left
35
45
65
70
53.75

On March 2013 VA examination, the Veteran reported (and the examiner apparently accepted at face value) that he has difficulty understanding speech, listens to the television at a high volume, and has to have people repeat what they say to him.  Audiometry revealed that puretone thresholds, in decibels, were:
      
Hertz

1000
2000
3000
4000
Average
Right
30
65
70
75
60
Left
35
55
65
80
58.75

Speech recognition (by Maryland CNC word list) was 84 percent in the right ear and 92 percent in the left.  

The Veteran's SSA records do not contain information pertinent to the matter at hand.

Considering the evidence that is in the record in turn, the Board finds the August 2012 VA audiological evaluation report inadequate for rating purposes.  The examination did not include Maryland CNC word list speech recognition testing.  Furthermore, the puretone threshold audiometry reported does not show an exceptional pattern of hearing that would warrant rating the disability under the alternate criteria in Table VIA, and examiner did not certify that use of the speech discrimination test is inappropriate because of language difficulties, inconsistent speech discrimination scores, etc.  See 38 C.F.R. § 4.85(c).  Accordingly, rating based on that audiometry would be inappropriate   

The March 2013 VA audiometry shows hearing acuity that constitutes Level III hearing in the right ear and Level II hearing in the left.  Under 38 C.F.R. § 4.85, Table VII, such levels of hearing acuity warrant a 0 percent rating under Code 6100.  The March 2013 VA audiometry also did not show an exceptional patter of hearing that would warrant rating the disability under the alternate criteria in Table VIA.  

The Board has considered whether referral of this matter for consideration of an extraschedular rating is indicated.  However, the audiometric findings shown and the associated functional impairment reported by the Veteran, and accepted by VA examiners without dispute (difficulty hearing the television and in social situations) fall squarely within the criteria for the rating assigned.  There is also no evidence or allegation of symptoms or impairment not encompassed by the schedular criteria, and those criteria are not inadequate.  Accordingly, referral of this matter for extraschedular consideration is not necessary.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  Finally, it is neither suggested by the record, nor alleged that the Veteran's hearing loss renders him unemployable.  Hence, the matter of entitlement to a total disability rating based on individual unemployability is not raised by the record in the context of this claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

A compensable rating for bilateral hearing loss is denied.  


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals  
Department of Veterans Affairs


